Citation Nr: 1537319	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  13-23 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES


1.  Entitlement to an increased rating higher than 30 percent prior to July 30, 2013 and higher than 50 percent after July 30, 2013 for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD. 


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In a February 2011 rating decision, the RO granted, in pertinent part, service connection for posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol abuse in partial remission with a 30 percent evaluation effective September 15, 2010.  In an April 2012 rating decision, the RO continued a 30 percent evaluation for service-connected PTSD and denied entitlement to a TDIU.  In an August 2013 rating decision, the RO granted an increased rating for service-connected PTSD to 50 percent effective July 30, 2013.   

In March 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in Columbia, South Carolina.  The transcript of this hearing is part of the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. §  3.159 (2014).  

The Board notes that the Veteran was last afforded a VA examination in July 2013 in order to determine the current level of severity of his service-connected PTSD.  However, at the March 2015 hearing, the Veteran testified that his symptoms have worsened and that he has difficulty in social settings that has resulted in road rage and altercations.  The Veteran has also reported that "I get stressed out and... I've been drinking more."  As worsening symptomatology has been described since the Veteran's last VA examination, he should be afforded a new VA examination to determine the current nature and severity of his PTSD to specifically address functional impairments reported.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Further, it appears that there are potentially relevant records that have not been associated with the claims file.  The Board notes that the Veteran reported receiving psychiatric treatment and counselling at the Columbia VA Medical Center (VAMC), to include the Sumter VA Outpatient Clinic which is not part of the claims file.  See March 2015 BVA Hearing Transcripts.  Therefore, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider that has treated him for his service connected disability.  Thereafter, such identified records, should be obtained for consideration in his appeal.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran has also reported that he is in receipt of Social Security Administration benefits due to his service connected disability.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant SSA records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  As such, upon remand, the RO should attempt to obtain any SSA records that may be outstanding.

Regarding the issue of entitlement to TDIU, the Veteran does not currently meet the schedular criteria for TDIU.  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b) , 4.16(b).  The Board cannot award TDIU on this basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  After remand for the development  of Veteran's increased rating claim for PTSD, if the Veteran does not meet the schedular criteria for assignment of a TDIU, then the matter of entitlement to a TDIU should be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records from the VA Medical Center (VAMC) in Columbia, South Carolina since July 2013.  Specifically, treatment records for the Veteran's PTSD with Dr. C.K. since May 2013.

2.  The RO/AMC should contact the Veteran and request information with respect to any additional private medical care providers who may possess current records pertinent to his claim.  Also, the RO/AMC should undertake efforts to obtain records identified by the Veteran. 

If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  If any records cannot be obtained, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.      § 3.159(e).

4.  After completing the foregoing, and the receipt of any outstanding records, the Veteran should be scheduled 
for a VA examination with the appropriate clinician to determine the current level of severity of his PTSD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should identify the nature and severity of all psychiatric symptoms found to be present.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in July 2013 and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment.  The examiner should also describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.

The examiner should further provide a full description of the effects of the Veteran's PTSD on his ordinary activity, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

 All opinions expressed should be accompanied by supporting rationale.

5.  After completion of the above and any other development indicated, adjudicate the issues on appeal, to include, if warranted, referral to the Director, Compensation and Pension Service, for extraschedular consideration.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review.











	(CONTINUED ON NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


